DETAILED ACTION
  	This Office Action is in response to the amendment filed on 05/24/2022 in which Claims 1, 3-8, 10-17, 20-21 are presented for examination on the merits. Claims 1, 3-8, 10-17, 20-21, now re-numbered as claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     	Authorization for this examiner's amendment was given in a telephone interview with applicant’s representative Hunter Mayo on June 27, 2022. The examiner-initiated interview summary (PTO 413B) is attached herein.

	Response to Arguments
2.	In view of the claim amendments filed on 05/24/2022 and the Examiner’s amendments presented below, applicant’s arguments in pages 10-15 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Especially the following arguments in the remarks are persuasive “…Applicant respectfully submits that the cited references fail to disclose, at least, "using a machine learning model to generate a predicted future access pattern for the first user that indicates a distribution of time periods during which the first user is expected to access the web service," as recited in claim 1. The Office Action relies on the Hotchkies reference in rejecting this limitation of claim 1, in particular citing to paragraphs 73 and 37. As noted above, Hotchkies relates generally to using machine learning techniques in the context of "content delivery" and describes "managing content requests and delivery based on machine learning techniques in order to serve various or a combination of needs of a content provider." Hotchkies, [0016].”
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 03/03/2022 are hereby withdrawn. 
Amendment to the Claims
3.	CLAIMS:
	Please amend the claims below as follows:
1.	(Currently Amended) A method, comprising:
maintaining, by a server system, a cache data store operable to store data for a plurality of users associated with a web service; and
in response to a cache miss for a request from a first user of the plurality of users, generating, by the server system, a user-specific time-to-live (TTL) value for the first user, including by:
using a machine learning model to generate a predicted future access pattern for the first user that indicates a distribution of time periods during which the first user is expected to access the web service, wherein generating the predicted future access pattern is based on access pattern information associated with the first user that indicates an access history, by the first user, of the web service over a previous time period, wherein generating the predicted future access pattern includes applying at least a portion of the access pattern information to the machine learning model to generate the predicted future access pattern for the first user; and
determining the user-specific TTL value for the first user based on the predicted future access pattern.

2.	(Canceled) 

3.	(Currently Amended) The method of claim [[2]] 1, wherein the machine learning model is a long short-term memory (LSTM) model.

8.	(Currently Amended) A non-transitory, computer-readable medium having instructions stored thereon that are executable by a server system to perform operations comprising:
maintaining a cache data store operable to store data for a plurality of users associated with a web service; and
in response to a cache miss for a request from a first user of the plurality of users, generating a user-specific TTL value for the first user, including by:
using a machine learning model to generate a predicted future access pattern for the first user that indicates a distribution of time periods during which the first user is expected to access the web service, wherein generating the predicted future access pattern is based on access pattern information associated with the first user that indicates an access history, by the first user, of the web service over a previous time period, wherein generating the predicted future access pattern includes applying at least a portion of the access pattern information to the machine learning model to generate the predicted future access pattern for the first user; and
determining the user-specific TTL value for the first user based on the predicted future access pattern.

9.	(Canceled) 

16.	(Currently Amended) A method, comprising:
maintaining, by a server system, a cache data store operable to store data for a plurality of users of a web service;
training, by the server system, a machine learning model based on access pattern information corresponding to a set of the plurality of users of the web service, wherein, for a given user of the set of users, the access pattern information is indicative of an access history, of the given user, of the web service over a previous time period; 
in response to a cache miss associated with a first user of the plurality of users, generating, by the server system, a predicted future access pattern for the first user using the machine learning model, wherein the predicted future access pattern indicates a distribution of time periods during which the first user is expected to access the web service, wherein the generating the predicted future access pattern includes:
retrieving first access pattern information associated with the first user, wherein the first access pattern information is indicative of an access history, by the first user, of the web service; and
applying at least a portion of the first access pattern information to the machine learning model to generate the predicted future access pattern; and
determining a user-specific TTL value for the first user based on the predicted future access pattern.

18.	(Canceled) 
				Allowable Subject Matter
4.	  Claims 1, 3-8, 10-17, 20-21 are allowed over prior art of record.
Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 8, and 16 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Hotchkies et al. (US 20190109926 A1, prior art on the record) discloses method that is directed to managing content requests and delivery based on machine learning techniques in order to serve various or a combination of needs of a content provider, such as enhancement in user experience, business development and/or customer retention. Computing devices can be used to model content request, delivery, and rendering processes associated with a large number of users based on machine learning techniques, such as various supervised learning, unsupervised learning, and/or reinforcement learning techniques. These models can represent data relationships and patterns, such as functions, algorithms, systems, and the like. The models may accept data input, and produce output that corresponds to the input in some way. In some implementations, a model is used to generate a likelihood or set of likelihoods that the input corresponds to a particular group or value. For example, a model may be used to determine what content should be pre-cached at a server associated with a CDN service provider based on an estimated likelihood that a group of users will request the content in the near future. As another example, a model may be used to determine what content delivery strategy should be adopted for responding to a content request based on a predicted performance metric associated with the strategy as applied to the content request (Hotchkies, Paragraph 0016).
  	Further, Hotchkies discloses cache management via request routing and content pre-caching based on machine learning models. In one embodiment, a cache management service associated with a content provider may build a model to route incoming content requests to appropriate content serving computing devices (e.g., content servers of the content provider, POPs of an associated CDN service provider, or client computing devices associated with users) that are likely to have cached the requested content. The model can be built based on unsupervised clustering of past requests. For example, the cache management service may analyze content requests received by the content provider over a specified period of time and cluster the past requests based on a criterion that assesses their commonalities. The criterion may be a formula defining a distance among multiple requests. For example, requests for a same resource and submitted during a small time window on weekends by devices within a geographic region may have a small distance among them based on the formula, and therefore can form a cluster (Hotchkies, Paragraph 0017).
 	Cho et al. (US 2019/0332698 A1, prior art on the record) discloses an embodiment that performs incremental maintenance by applying, to materialized views 304, recent changes to the corresponding data from source of truth 334 and/or view store 300 instead of recreating materialized views 304 using complex and/or computationally expensive queries 308 of view store 300. For example, materialized view store 302 may update a materialized view of a second-degree network of a member represented by a node in graph 210 with changes made to the second-degree network (i.e., changes to the member's first-degree and second-degree connections) since the creation of the materialized view. Such incremental maintenance may additionally be performed in a way that averts or reduces overhead associated with recreating materialized views from query results (e.g., query results 326), eagerly applying individual changes to the materialized views as the changes are made to data in source of truth 334 and/or view store 300, and/or using complex data structures (e.g., inverted indexes, reference counts, etc.) to track the effect of deletions and/or other changes on materialized views 304 (as described in U.S. Pat. No. 9,892,210 (issued 13 Feb. 2018), which is incorporated herein by reference) (Cho, Paragraph 0047).
 	Further, Cho et al. discloses that materialized view store 302 performs on-demand incremental maintenance of materialized views 304 based on requests 322 and/or TTLs 324 for materialized views 304. First, a materialized view is updated “on demand” when the materialized view is required (e.g., after a request for the materialized view is received). Second, the materialized view is updated “incrementally” using changes from view store 300 and/or source of truth 334, after the TTL for the materialized view has expired. Because the materialized view remains unchanged while updates are made to the corresponding data in source of truth 334 and view store 300, up to a period represented by the longer of the TTL's duration and receipt of the next request for the materialized view, data manipulations required to update the materialized view may be reduced. The TTL may also be tuned to control for the staleness of data in materialized view store 302 and/or the frequency with which materialized views 304 are updated (Cho et al., Paragraph 0048). 
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards techniques relating to generating user-specific time-to-live (TTL) values using machine learning. In various embodiments, a server system maintains a cache data store that is operable to store data for a plurality of users of a web service. . 
 	The subject matters of the independent claims 1, 8, and 16 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  using a machine learning model to generate a predicted future access pattern for the first user that indicates a distribution of time periods during which the first user is expected to access the web service, wherein generating the predicted future access pattern is based on access pattern information associated with the first user that indicates an access history, by the first user, of the web service over a previous time period, wherein generating the predicted future access pattern includes applying at least a portion of the access pattern information to the machine learning model to generate the predicted future access pattern for the first user; and determining the user-specific TTL value for the first user based on the predicted future access pattern.
..” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 8 and 16 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 10-15 of the REMARKS filed on 05/24/2022 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 8, and 16 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498